                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

 UNITED STATES OF AMERICA

 VS.                                                        CASE NO: 6:21-mj-1545-EJK

 KENNETH JOHN REDA


                                                                                 AUSA: Beatrix Gonzalez
                                                                                       FPD: Todd Doss

JUDGE:           EMBRY J. KIDD                          DATE AND TIME:                      July 6, 2021
                 United States Magistrate Judge                                      3:08 P.M.- 3:30 P.M.
                                                        TOTAL TIME:                           22 minutes
Courtroom:       4C


DEPUTY           T. LeGros                              REPORTER:                                 Digital
CLERK:                                                                        Orlando_Digital_Transcripts
                                                                                     @flmd.uscourts.gov
INTERPRETER:     N/A                                    PRETRIAL:                          Juan Cabrera


                                             CLERK’S MINUTES
                                        INITIAL APPEARANCE
                                      (Rule 5C - District of Columbia)
 Defendant was arrested 7/5/21

 Case called, appearances made, procedural setting by the Court.
 Court advises defendant of his rights, including Rule 20 rights.
 Government advises defendant of the charges in the Information and potential penalties.
 Defendant oral motion for court appointed counsel- Granted-Court appoints FPD for proceedings in the MDFL.
 Defendant waives Rule 5 & 5.1 hearings as to Identity.
 Government oral motion for release- Motion granted- Order to enter.
 Defendant is released with conditions as set forth in the Order Setting Conditions of Release.
 Court adjourned.
